ON MOTION FOR REHEARING
PER CURIAM:
Following the adoption of the opinion in this case, the United States Supreme Court reversed the decision of the Missouri Supreme Court in State v. Duren, 556 S.W.2d 11 (Mo.banc 1977). Duren v. State, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979),
Duren v. State, supra, together with Lee v. State, 439 U.S. 461, 99 S.Ct. 710, 58 L.Ed.2d 736 (1979), and other cases decided that date by the United States Supreme Court, require reversal of the judgment in this case.
Reversed and remanded.